DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quakenbush (US 3,822,852).
In re. claim 1, Quakenbush teaches a group of seats (10) for a passenger aircraft (for any vehicle) (col. 1, ln. 4-6), wherein the group of seats comprises: a seat frame (17) and at least one seat element (14); a support plate (27) for fastening the group of seats to a structure (26) (fig. 4) of the aircraft (for any vehicle) (col. 1, ln. 4-6); a rotating element (32) which rotatably connects the support plate (27) and the aircraft structure (figs. 1-3 and 5) (col. 3, ln. 54-58), a rotation axis (about stud (30)) of said rotating element being positioned in a region of a front half of the seat element (base of stud (30) shown at the front of the seat) (figs. 1 and 3); wherein the support plate is configured to be fastened to the aircraft structure by way of quick-release locks (into slots (47, 48) when end portion (49) is moved upward) (col. 4, ln. 41-46).
In re. claim 2, Quakenbush teaches the group of seats according to claim 1, wherein the seat frame is fixed to the support plate by way of seat fittings (17, 29) (fig. 4).

In re. claim 5, Quakenbush teaches the group of seats according to claim 1, wherein the rotation axis in the region of a front edge of the seat element is aligned in a longitudinal direction so as to be perpendicular to the front edge (figs. 1 and 3-4).
In re. claim 7, Quakenbush teaches the group of seats according to claim 1, wherein the support plate is configured to be fixed in seat rails (47, 48) (figs. 4, 8) of the passenger aircraft by means of quick- release lock fittings (49) (col. 4, ln. 41-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Quakenbush as applied to claim 1 above, and further in view of Quan et al. (US 2005/0087650).
In re. claim 4, Quakenbush fails to disclose two seat elements are disposed on the seat frame.
Quan teaches two seat elements are disposed on the seat frame (fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Quakenbush to incorporate the teachings of Quan to have the bench as two seat elements, since there are a finite number of identified, predictable potential solutions to support multiple passengers and one of ordinary skill in the art could have pursued the 
In re. claim 8, Quakenbush teaches a seat arrangement in a passenger cabin of a commercial vehicle (col. 1, ln. 4-6), having at least two groups of seats (10, 21) which are disposed behind one another and which are disposed beside an longitudinal aisle (fig. 1), wherein a front group of seats is disposed in a region of a transverse aisle (fig. 1), and wherein the front group of seats is configured as a rotating group of seats according to claim 1 (fig. 1).
Quakenbush fails to disclose the vehicle is an aircraft.
Quan teaches seats supported in an aircraft (10) (figs. 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Quakenbush to incorporate the teachings of Quan to have the seats disposed in an aircraft, since Quakenbush states the invention is to be utilized in vehicles, and doing so would allow the benefits of the invention to be applied to aerial vehicles.
In re. claim 9, Quakenbush as modified by Quan (see Quakenbush) teach the seat arrangement according to claim 8, wherein the rotating group of seats in a take-off and landing state is aligned in a direction of forward (as the intended use does not further define the apparatus), and the groups of seats disposed behind one another have a spacing from a seat reference point to an identical seat reference point in an adjacent row (fig. 1).
Quakenbush as modified by Quan fail to disclose the specific distance of the spacing.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Quakenbush as modified by Quan to have the spacing 28-32 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II) Doing so provides sufficient leg room according to the desired application.

Quakenbush as modified by Quan fail to disclose the specific distance of the spacing.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Quakenbush as modified by Quan to have the spacing of at least 45 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II) Doing so provides sufficient leg room according to the desired application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Quakenbush as applied to claim 1 above, and further in view of Ricaud et al. (US 6,302,483).

In re. claim 6, Quakenbush teaches the group of seats according to claim 1, wherein the rotating element is disposed on the support plate (27) (fig. 5) and which engages in a bearing receptacle (32) on the aircraft structure (fig. 5).
Quakenbush fails to disclose the rotating element is formed having a rotating pin.
Ricaud teaches a rotating element (30) is formed having a rotating pin (fig. 3) which engages in a bearing receptacle (44) on the aircraft structure (fig. 3) (col. 3, ln. 21-25).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Quakenbush to incorporate the teachings of Ricaud to have a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Quakenbush as applied to claim 7 above, and further in view of Brauer (US 6,000,659).

In re. claim 11, Quakenbush fails to disclose the seat rails comprise a pair of spaced parallel rails and the support plate has a width greater than a space between the pair of spaced parallel rails and wherein the quick-release fittings are spaced such that a first quick-release lock fitting is aligned with a first rail of the pair of spaced parallel rails and a second quick-release lock fitting is aligned with a second rail of the pair of rails members, wherein the first and second quick-release lock fittings are aligned with the first and second rails when the group of seats is in a first position and when the group of seats is rotated 180 degrees to a second position.
Brauer teaches seat rails comprise a pair of spaced parallel rails (90) (fig. 3) and a support plate (100) has a width greater than a space between the pair of spaced parallel rails (fig. 10) and wherein quick-release fittings (140, 145) (fig. 12) are spaced such that a first quick-release lock fitting (140) is aligned with a first rail of the pair of spaced parallel rails (attachment point aligned with left rail in fig. 12) and a second quick-release lock fitting (145) is aligned with a second rail of the pair of rails members (attachment point aligned with right rail in fig. 12), wherein the first and second quick-release lock fittings are aligned with the first and second rails when the group of seats is in a first position and when the group of seats is rotated 180 degrees to a second position (as the fitting (140, 145) remain attached to the rails during rotation) (figs. 10, 13, and 14).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Quakenbush as modified by Brauer as applied to claim 11 above, and further in view of Ricaud.

In re. claim 12, Quakenbush as modified by Brauer (see Quakenbush) teach the rotating element is disposed on the support plate (27) (fig. 5) and which engages in a bearing receptacle (32) on the aircraft structure (fig. 5).
Quakenbush fails to disclose the rotating element is formed having a rotating pin.
Ricaud teaches a rotating element (30) is formed having a rotating pin (fig. 3) which engages in a bearing receptacle (44) on the aircraft structure (fig. 3) (col. 3, ln. 21-25).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Quakenbush as modified by Brauer to incorporate the teachings of Ricaud to have a rotating pin as the rotating element and the bearing surface as the stationary element, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides the capability of reducing the width of arm (27), and thus reducing weight.
Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647